Opinion by
Me. Justice Fell,
The plaintiff at the time of his injury was employed by a bricklayer, who was one of a number of independent contractors engaged in building a power house for the corporation defendant. He was injured by the blowing off of a cap from the end of a steam supply pipe, which was a part of the steam plant in the course of construction by another contractor. The cap of the pipe was blown off because of the sudden turning of a valve, which allowed the steam to enter too rapidly a section of the pipe which was cold. The valve was turned by an employee of the contractor for the steam plant. The only connection of the defendant with the happening of the accident was the fact that its engineer had designed the system of steam piping, and the negligence alleged was his failure to provide for a drip or trap in the steam pipe by means of which water formed by the condensation of steam could be removed.
The witness upon whom the plaintiff relied to prove that the design was defective stated that there should have been a trap or drip in the pipe, and that in his opinion the accident “was due to one of three causes, improper design, poor material and workmanship, or bad management.” It further appeared from the testimony that the pressure of steam alone would not have forced the cap off if the pipes had been free from water, and that the presence of water in the pipes would not of itself have caused the accident if the steam had been turned on gradually. It appeared also that drip pipes are in common use as a means by which water may be drained from steam pipes, but that it is impracticable even by their use to keep the pipes entirely free from water, and that the sudden turning of the valve was therefore negligence.
*78For poor material and workmanship or had management, the defendant was not responsible. Either of these was sufficient to have caused the accident, and the latter was shown to have been the immediate cause. As to the question of improper design, drip pipes were the only appliances shown to be in general use, and as they do not act automatically, and even when used with care do not keep the pipes entirely free from water, their presence would hot of itself have lessened the danger, nor could their absence have operated as an independent cause of the accident. Under this testimony the jury could not properly have found the defendant responsible for the plaintiff’s injury, and there was no error in entering a nonsuit.
The judgment is affirmed.